Exhibit 10.23
Amendment to the
Ferro Corporation Supplemental Defined Contribution Plan for Executive Employees
     This document (this “Amendment”) is an amendment to the Ferro Corporation
Supplemental Defined Contribution Plan for Executive Employees (the “Plan”) of
Ferro Corporation (the “Company”) that was amended and restated as of January 1,
2005.
Background

A.   The Plan currently provides that a Participant’s account be deemed to be
invested in Ferro Common Stock and/or cash.   B.   The Company desires to
change, effective January 1, 2010, the deemed cash investment to an investment
that mirrors the stable asset investment under the Ferro Corporation Savings and
Stock Ownership Plan.   C.   Section 9.1 of Part A of the Plan and Section 9.1
of Part B of the Plan permit the Company to amend the Plan, provided that the
amendment does not adversely affect the rights of Participants, and no
Participant has yet earned the right to any contribution for the Plan Year
beginning January 1, 2010; however, the prior provisions notwithstanding, the
Plan may be amended to reduce or eliminate the future deemed interest or
earnings credited to the amounts held in participants’ accounts.

Amendment
      NOW, THEREFORE, in consideration of the foregoing, pursuant to the
provisions of Section 9.1 of Part A of the Plan and Section 9.1 of Part B of the
Plan, the Plan is hereby amended, effective January 1, 2010, as follows:
1. Section 5.2 of Part A of the Plan and Section 5.2 of Part B of the Plan are
amended in their entirety to read as follows:

  5.2   Form of Distribution. Distribution will be in the form of a single lump
sum payment. The portion of the Participant’s Account deemed to be invested in
the Ferro Common Stock Account under Section 6.4 will be distributed in the form
of Ferro Common Stock unless the Participant elects to receive payment of that
portion in cash. The portion of the Participant’s Account deemed to be invested
in the Stable Asset Account under Section 6.4 will be distributed in the form of
cash.

2. Section 6.4 of Part A of the Plan and Section 6.4 of Part B of the Plan are
amended in their entirety to read as follows:

 



--------------------------------------------------------------------------------



 



6.4 Method for Crediting Investment Return. The Ferro Group Company by which the
Participant is employed will maintain a separate Account for the Participant. A
Participant’s Account is deemed to be invested as follows:
(A) Post-2000 Contributions. The Supplemental Matching and Supplemental Basic
Pension Contributions credited to a Participant’s Account after December 31,
2000 will be deemed to be invested in Ferro Common Stock as of the date the
contributions are credited under the Plan. The Account will be deemed to receive
all dividends (whether in stock or cash) and stock splits which would be
received if the Account was actually invested in shares of Ferro Common Stock,
and such dividends and stock splits will be deemed to be reinvested in shares of
Ferro Common Stock as of the date of their receipt. Each investment in Ferro
Common Stock will be deemed to be made at the closing sale price of Ferro Common
Stock on the New York Stock Exchange Composite Tape (as reported in The Wall
Street Journal) on the trading day of the deemed investment.
(B) Pre-2001 Contributions. Only Supplemental Matching Contributions were
credited under the Plan prior to 2001. The Supplemental Matching Contributions
credited to a Participant’s Account prior to 2001 will be deemed to be invested
as of the date the contributions are credited under the Plan in a cash account
with a rate of return determined by Ferro. Prior to the beginning of each Plan
Year, Ferro will determine the rate of investment credit for the following Plan
Year. The prior provisions notwithstanding, the Participant was entitled to
elect in writing, during the special election period provided in 2001, for all
or a portion of such pre-2001 Supplemental Matching Contributions to be deemed
to instead be invested in Ferro Common Stock. Under any such election, the
Supplemental Matching Contributions designated by the Participant to be deemed
invested in shares of Ferro Common Stock will be deemed invested as of the date
the contributions were credited under the Plan, and otherwise will be valued and
credited with dividends and stock splits, in the same manner as described in
Section 6.4(A) above.
(C) Post-2009 Investments. Notwithstanding anything in the Plan to the contrary,
effective January 1, 2010, any portion of a Participant’s Account that, as of
December 31, 2009, is deemed to be invested in the cash account will be deemed
to be invested in the Stable Asset Account, and any designation or election of
the Participant to have future contributions credited under the Plan to be
deemed invested in the cash account shall instead be deemed to be invested in
the stable asset account, with the overall effect that, as of January 1, 2010
and beyond, there will be no cash accounts in the Plan. For purposes of this
Section 6.4, the “Stable Asset Account” will mirror the stable asset investment
in the Ferro SSOP as designated by the Company from time to time.
(D) Periodic Adjustment of Accounts. As of each Valuation Date, the
Participant’s Account will be adjusted to reflect earnings and losses on the
deemed investments. To the extent the Account is deemed to be invested in Ferro
Common Stock, it will be credited as of each Valuation Date with hypothetical
appreciation and depreciation and earnings, as computed and determined by the
Administrator based on the value of Ferro Common Stock

2



--------------------------------------------------------------------------------



 



and its dividends, etc., as provided in Section 6.4(A) above. To the extent the
Participant’s Account is deemed to be invested in the stable asset account, it
will be credited as of each Valuation Date with the same hypothetical earnings,
gains and losses as is the case with investments in the stable asset investment
option under the Ferro SSOP. The Administrator will provide each Participant
with a statement showing the balance credited to the Participant’s Account as of
the last day of the preceding Plan Year, and at such other times as the
Administrator may elect.
(E) Investment Election Changes. A Participant may elect to change the deemed
investment of all or a portion of the Participant’s Account from a deemed
investment in Ferro Common Stock to a deemed investment in the stable asset
account (as described in Section 6.4(A) and (C) above), and vice versa. As of
the effective date of a Participant’s investment election change, the
Participant’s Account will be valued and adjusted in accordance with the
procedures set forth in the preceding paragraph (D) to reflect the new deemed
investment(s). Further, the Participant may elect to change the initial
investment of all or a portion of the Participant’s future Supplemental Matching
Contributions or future Supplemental Basic Pension Contributions, or both. Any
investment election change by a Participant must be made in accordance with, and
will be effective as provided in, procedures established by the Plan
Administrator. Notwithstanding any provision of this Section 6.4 to the
contrary,
(1) any Participant who is subject to Ferro Common Stock ownership requirements
must satisfy those requirements both before and after any change in the deemed
investment of the Participant’s Account or of future Supplemental Matching or
Basic Pension Contributions, and
(2) no Participant may elect to change the deemed investment of any portion of
the Participant’s Account or of future Supplemental Matching or Basic Pension
Contributions if the change is prohibited by law or if any liability would
result to the Participant or any Ferro Group Company.
Unless and until the Participant elects to change or to direct the investment of
the Participant’s Account or future Supplemental Matching or Basic Pension
Contributions pursuant to this Section 6.4(E), those amounts will be deemed to
be invested as provided in Section 6.4(A) and (C) above.

      3.   It is the intent of the Company that the foregoing amendments do not
constitute a material modification to Part A of the Plan such to subject
deferred compensation that was earned and vested under the Plan as of
December 31, 2004 to the requirements of Code Section 409A.   4.   Capitalized
terms not otherwise defined herein have the same meanings ascribed to them in
the Plan.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as
of the 16th day of December, 2009.

            Ferro Corporation
      By:   /s/ James F. Kirsch         James F. Kirsch        Chairman,
President & Chief
Executive Officer     

4